DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The “Background Application Information” needs to be updated to include the prior application Patent Number.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, applicant is claiming a system for holding protective equipment on a user. However  the body of the claim does not claim the protective equipment and detail how the plurality of straps and  strap adjuster  hold such equipment onto t a wearer.   The body of the claim is only claiming a strap structure and nothing attached to it and therefore, alone , the strap system    does not hold anything because to hold protective equipment or anything on a wearer  the protestive equipment or whatever the straps are holding onto a wearer must be claimed .  The claim must also define how the strap system holds the equipment. 
 Claims 2-8 are rejected for the same reason as in  claim 1. 
 In regard to claim 9, applicant is claiming “protective equipment” and then in the body of the claim only claims a strap system .   Claims 10-14    depend from claim 9 and are rejected for the same reasons as claim 9.


 Claim 15  claims “Protective equipment” and comprising a “protective device” . However, the body of the claim does not claim  the “protective equipment” or  a “protective device” that is needed for the strap system to   work properly. The strap system is not entirely a self-sufficient system but the strap end must connect to the “Protective equipment” to function properly. 
Claims 16-20 depend from claim 15 and are therefore unclear and indefinite for the same reasons as claim 15. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10532267. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same strap system for attaching protective equipment/protective vest to s user’s body as claimed in claims 1, 9 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
/GLORIA M HALE/               Primary Examiner, Art Unit 3732